Execution Copy
 
UNCONDITIONAL CONTINUING GUARANTY


This UNCONDITIONAL CONTINUING GUARANTY (“Guaranty”) is executed as of January 8,
2009, by ARGYLE SECURITY, INC., a Delaware corporation, (“Guarantor”), for the
benefit of THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation
(“Bank”).
 
R E C I T A L S


A.           ISI Security Group, Inc., a Delaware corporation (“Borrower”) and
Bank have entered into that certain Loan and Security Agreement dated October 3,
2008, (the “Loan Agreement”), pursuant to which the Bank has agreed to make two
(2) revolving loans and a term loan in the original aggregate amount of
twenty-five million and no/100 dollars ($25,000,000.00) (the “Loans”). All
capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Loan Agreement.
 
B.           The Borrower has requested that the Bank agree to certain
amendments to the Loan Agreement set forth in Amendment No. 1 to Loan and
Security Agreement, dated as of January 8, 2009 (the “Amendment”).
 
C.           The Bank is willing to agree to the Amendment only if the Guarantor
unconditionally guarantees payment and performance to Bank of the Obligations;
and
 
D.           The Guarantor is an affiliate of the Borrower, and the Guarantor
will directly benefit from the Amendment.
 
NOW THEREFORE, as an inducement to the Bank to make the Amendment, and for other
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, Guarantor agrees with Bank, as follows:
 
A G R E E M E N T:


Section 1.
GUARANTY OF OBLIGATIONS.

 
Guarantor hereby absolutely, irrevocably and unconditionally guarantees to Bank
the payment and performance of the obligations, as defined in the Loan Agreement
(the “Obligations”), as and when the same shall be due and payable, whether by
lapse of time, by acceleration of maturity or otherwise. Guarantor hereby
absolutely, irrevocably and unconditionally covenants and agrees that it is
liable, jointly and severally, for the Obligations as a primary obligor, and
that Guarantor shall fully perform each and every term and provision hereof.
This Guaranty is a guaranty of payment and not of collection only. Bank shall
not be required to exhaust any right or remedy or take any action against
Borrower or any other person or entity or any collateral. Guarantor agrees that,
as between the Guarantor and Bank, the Obligations may be declared to be due and
payable for the purposes of this Guaranty notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards Borrower and that in the event of a declaration or attempted
declaration, the Obligations shall immediately become due and payable by
Guarantors for the purposes of this Guaranty.
 

--------------------------------------------------------------------------------


 
Section 2.
GUARANTY ABSOLUTE.

 
Guarantor guarantees that the Obligations shall be paid strictly in accordance
with the terms of the Loan Documents. The liability of the Guarantor under this
Guaranty is absolute and unconditional irrespective of: (a) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to departure
from any of the terms of any Loan Document, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, or failure to act by Bank with respect to, any other
guaranty or support document, or any exchange, release or non-perfection of, or
failure to act by Bank with respect to, any Collateral, for all or any of the
Obligations; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Obligations or
any Loan Document; (d) any change in the corporate existence, structure, or
ownership of Borrower; (e) without being limited by the foregoing, any lack of
validity or enforceability of any Loan Document; and (f) any other setoff,
recoupment, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, Borrower or a Guarantor.
 
Section 3.
GUARANTY IRREVOCABLE.

 
This Guaranty is a continuing guaranty of the payment of all Obligations now or
hereafter existing and shall remain in full force and effect until payment in
full of all Obligations and other amounts payable under this Guaranty and until
the Loan Documents are no longer in effect.
 
Section 4.
REINSTATEMENT.

 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Bank on the insolvency, bankruptcy or
reorganization of Borrower or otherwise, all as though the payment had not been
made, whether or not Bank is in possession of the Guaranty.
 
Section 5.
SUBROGATION.

 
Guarantor shall not exercise any rights which it may acquire by way of
subrogation, by any payment made under this Guaranty or otherwise, until all the
Obligations have been paid in full and the Loan Documents are no longer in
effect. If any amount is paid to Guarantor on account of subrogation rights
under this Guaranty at any time when all the Obligations have not been paid in
full, the amount shall be held in trust for the benefit of the Bank and shall be
promptly paid to Bank to be credited and applied to the Obligations, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
the Loan Documents. If Guarantors make payment to Bank of all or any part of the
Obligations and all the Obligations are paid in full and the Loan Documents are
no longer in effect, Bank shall, at Guarantor's request, execute and deliver to
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to Guarantor of the
interest in the Obligations resulting from the payment.
 
2

--------------------------------------------------------------------------------


 
Section 6.
SUBORDINATION.

 
Without limiting Bank’s rights under any other agreement, any liabilities owed
by Borrower to Guarantor in connection with any extension of credit or financial
accommodation by Guarantor to or for the account of Borrower, including but not
limited to interest accruing at the agreed contract rate after the commencement
of a bankruptcy or similar proceeding, are hereby subordinated to the
Obligations, and such liabilities of Borrower to Guarantor, if Bank so requests,
shall be collected, enforced and received by a Guarantor as trustee for the Bank
and shall be paid over to Bank on account of the Obligations but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.
 
Section 7.
REPRESENTATIONS AND WARRANTIES.

 
Guarantor represents and warrants that: (a) this Guaranty (i) has been
authorized by all necessary action; (ii) does not violate any agreement,
instrument, law, regulation or order applicable to any Guarantor; (iii) does not
require the consent or approval of any person or entity, including but not
limited to any governmental authority, or any filing or registration of any
kind; and (iv) is the legal, valid and binding obligation of Guarantors
enforceable against Guarantors, jointly and severally, in accordance with its
terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally; and (b) in executing and delivering this Guaranty, Guarantor has
(i) without reliance on Bank or any information received from Bank and based
upon such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and Borrower, Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, Borrower or the
obligations and risks undertaken herein with respect to the Obligations;
(ii) adequate means to obtain from Borrower on a continuing basis information
concerning Borrower; (iii) full and complete access to the Loan Documents and
any other documents executed in connection with the Loan Documents; and (iv) not
relied and will not rely upon any representations or warranties of Bank not
embodied herein or any acts heretofore or hereafter taken by Bank (including but
not limited to any review by Bank of the affairs of Borrower).
 
Section 8.
FINANCIAL REPORTS AND COVENANTS.

 
(a)           Guarantor shall keep adequate books and records of account in
accordance with GAAP, consistently applied and furnish to Bank the financial
statements described in the Loan Agreement.
 
(b)           Bank and its accountants shall have the right to examine the
records, books, management and other papers of Guarantor which reflect upon its
financial condition, at any office regularly maintained by Guarantor where the
books and records are located. Bank and its accountants shall have the right to
make copies and extracts from the foregoing records and other papers. In
addition, Bank and its accountants shall have the right to examine and audit the
books and records of Guarantor pertaining to the income, expenses and operation
of Guarantor during reasonable business hours at any office of Guarantor where
the books and records are located.
 
3

--------------------------------------------------------------------------------


 
Section 9.
REMEDIES GENERALLY.

 
The remedies provided in this Guaranty are cumulative and not exclusive of any
remedies provided by law.
 
Section 10.
SETOFF.

 
If an Event of Default as defined in Section 11 of the Loan Agreement shall have
occurred and be continuing, Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, and to the extent permitted
under the Loan Agreement, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Borrower to or for the credit or the account of
Guarantor against any of and all the Obligations held by Bank, irrespective of
whether or Bank shall have made any demand under this Guaranty and although such
Obligations may be unmatured. The rights of Bank under this Section are in
addition to other rights and remedies (including other rights of setoff) which
Bank may have.
 
Section 11.
FORMALITIES.

 
Guarantor waives presentment, demand, notice of dishonor, protest, notice of
acceptance of this Guaranty or incurrence of any of the Obligations and any
other formality with respect to any of the Obligations or this Guaranty.
 
Section 12.
AMENDMENTS AND WAIVERS.

 
No amendment or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall be effective unless it is in writing and
signed by Bank, and then the waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of Bank to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver or preclude any other or further exercise
thereof or the exercise of any other right.
 
Section 13.
WAIVER OF SURETYSHIP DEFENSES.

 
Guarantor, to the fullest extent permitted by law, hereby irrevocably waives any
defenses given to Guarantor at law or in equity, other than actual payment and
performance of the Obligations, including all defenses based upon suretyship or
impairment of collateral pursuant to § 80 I.L.C.S. 5/3-605.
 
Section 14.
EXPENSES.

 
Guarantor shall reimburse Bank on demand for all costs, expenses and charges
(including without limitation fees and charges of external legal counsel for
Bank and costs allocated by its internal legal department) incurred by Bank in
connection with the performance or enforcement of this Guaranty. The obligations
of Guarantor under this Section shall survive the termination of this Guaranty.
 
4

--------------------------------------------------------------------------------


 
Section 15.
ASSIGNMENT.

 
This Guaranty shall be binding on, and shall inure to the benefit of Guarantor
and Bank and their respective successors and assigns;  provided  that Guarantor
may not assign or transfer its rights or obligations under this Guaranty.
Without limiting the generality of the foregoing: (a) the obligations of
Guarantor under this Guaranty shall continue in full force and effect and shall
be binding on any successor partnership and on previous partners and their
respective estates if any Guarantor is a partnership, regardless of any change
in the partnership as a result of death, retirement or otherwise; and (b) Bank
may assign, sell participations in or otherwise transfer its rights under the
Loan Documents to any other person or entity in accordance with the terms of the
Loan Agreement, and the other person or entity shall then become vested with all
the rights granted to Bank, as applicable, in this Guaranty or otherwise.
 
Section 16.
CAPTIONS.

 
The headings and captions in this Guaranty are for convenience only and shall
not affect the interpretation or construction of this Guaranty.
 
Section 17.
NOTICES.

 
All notices or other written communications hereunder shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
To Guarantor:
Argyle Security, Inc.
12903 Delivery Drive
San Antonio, Texas 78247
Attention: Donald F. Neville
   
With a copy to:
Argyle Security, Inc.
156 West 56th Street, Suite1605
New York, New York 10019
Attention: Matthew A. Kepke, Esq.
   
To the Lender:
The PrivateBank and Trust Company
70 W. Madison, 2nd Floor
Chicago, Illinois 60602
   
With copy to:
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Attention: Ted R. Sikora II

 
5

--------------------------------------------------------------------------------




Guarantor and Bank may change their address or telecopy number for notices and
other communications hereunder by notice to the other party. All notices and
other communications given to Guarantor or Bank in accordance with the
provisions of this Guaranty shall be deemed to have been given on the date of
receipt.
 
Section 18.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 
(a)           This Guaranty shall be construed in accordance with and governed
by the law of the State of Illinois.
 
(b)           Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any United States
Federal or Illinois State court sitting in Chicago, Illinois, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty, or for recognition or enforcement of any judgment, and
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Illinois State or, to the extent permitted by law, in such Federal court.
Guarantor hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that Bank may otherwise have to bring any action or proceeding
relating to this Guaranty against any Guarantor or its properties in the courts
of any jurisdiction.
 
(c)           Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
subsection (b) above. Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)           Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 16 hereof. Nothing in this Guaranty will affect
the right of Bank to serve process in any other manner permitted by law.
 
Section 19.
INVALID PROVISIONS.

 
If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.
 
6

--------------------------------------------------------------------------------


 
Section 20.             ENTIRETY.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
WHICH MAY BE EXECUTED BY GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND BANK WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS WHICH MAY BE EXECUTED BY
GUARANTOR IS INTENDED BY GUARANTOR AND BANK AS A FINAL AND COMPLETE EXPRESSION
OF THE TERMS HEREOF AND THEREOF, AND NO COURSE OF DEALING AMONG GUARANTORS AND
BANK, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WHICH MAY BE EXECUTED BY
ANY GUARANTOR. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND BANK.
 
Section 21.              WAIVER OF RIGHT TO TRIAL BY JURY.  GUARANTOR AND BANK
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). GUARANTOR AND BANK
EACH (A) CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGE
THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR ACCEPT THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.
 
Section 22.              JOINT AND SEVERAL OBLIGATIONS.
 
 
The obligations of the Guarantor hereunder and any other Guarantors, sureties or
pledgors as may exist from time to time are joint and several.  Accordingly, the
Guarantor is liable for the full amount of the Obligations notwithstanding the
existence of other Guarantors, sureties or pledgors.
 
Section 23.              TERMINATION OF GUARANTY AGREEMENT.
 
This Guaranty will terminate on the earlier of (a) the payment in full of all
Obligations under the Loan Agreement, and (b) at the time the Bank determines in
its sole judgment that the Borrower’s financial statements issued pursuant to
Section 8.8 of the Loan Agreement for the fiscal year ended December 31, 2009
establish that the Borrower is in compliance with the financial covenants set
forth in Sections 10.1, 10.2 and 10.3(a) of the Loan Agreement, as amended.


Section 24.              LIMITATION ON INCREASE IN THE OBLIGATIONS.   
 
The definition of the term "Obligations" notwithstanding, the Guaranty hereunder
is limited to $18,100,000 with respect to the principal amount of the Loans
evidenced by the Notes.  The Bank and Borrower may enter into amendments to the
Loan Agreement or additional loan agreements increasing the principal amount of
the Obligations without the consent of the Guarantor, provided, however, that
this Guaranty shall not guaranty any increase in the principal amount of
$18,100,000 guaranteed by the Guarantor without the express written consent of
the Guarantor.  
 
 
[Signature pages follow]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized officer as of the date first above written.
 
GUARANTOR:
    By:  
ARGYLE SECURITY, INC.,
a Delaware corporation
        By:    /s/ Donald F. Neville   Name:   Donald F. Neville Title:    CFO


8

--------------------------------------------------------------------------------

